VIRGINIA:

       In the Supreme Court of Virginia held at the Supreme Court Building in the
City of Richmond on Thursday the 20th day of May, 2021.

Present: Lemons, C.J., and Goodwyn, Mims, Powell, Kelsey, and McCullough, JJ., and Koontz,
S.J.

Karen Rompalo,                                                                       Appellant,

against        Record No. 200941
               Court of Appeals No. 1717-18-4

Commonwealth of Virginia,                                                            Appellee.

                                                            Upon an appeal from a judgment
                                                     rendered by the Court of Appeals of
                                                     Virginia.

       In this case, we awarded Karen Rompalo an appeal from the judgment of the Court of
Appeals, which affirmed her convictions on three counts of destroying a public record in
violation of Code § 18.2-107. See Rompalo v. Commonwealth, 72 Va. App. 147 (2020).
       We have considered the record, briefs, and argument of counsel, and for the reasons
stated in the opinion of the Court of Appeals, we will affirm the judgment.
       This order shall be certified to the Court of Appeals of Virginia and to the Circuit Court
of Fairfax County and shall be published in the Virginia Reports.

                                            A Copy,

                                               Teste:

                                                           Douglas B. Robelen, Clerk



                                               By:
                                                           Deputy Clerk